United States Court of Appeals
                      For the First Circuit
                                           

No. 94-1546

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      RODERICK A. CAMPBELL,

                      Defendant, Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Ernest C. Torres, U.S. District Judge]                                                                

                                           

                              Before

                      Boudin, Circuit Judge,                                                     
                  Coffin, Senior Circuit Judge,                                                        
                    and Stahl, Circuit Judge.                                                      

                                           

  Albert B. West, by Appointment of the Court, for appellant.                            
  Roderick A. Campbell on brief pro se.                                
  Margaret E.  Curran, Assistant  U.S. Attorney,  with whom  Sheldon                                                                              
Whitehouse, United  States Attorney, and Kenneth  P. Madden, Assistant                                                                   
U.S. Attorney, were on brief for appellee.

                                           

                          July 31, 1995
                                           

     COFFIN, Senior  Circuit Judge.  Appellant  Roderick Campbell                                            

was  convicted  on six  counts  related  to the  manufacture  and

distribution of  phenylacetone (P2P) and  sentenced to a  term of

imprisonment of 288 months.  He raises numerous issues concerning

his trial and sentencing, none of which we find meritorious.

               I. Factual and Procedural Background                                                             

     We begin with a brief review of the facts, as the jury could

have found them, providing  more details later in the  opinion as

necessary to provide context for our discussion.

     In early  1993, a  special  agent for  the Drug  Enforcement

Agency  working in  an undercover  role initiated  a relationship

with defendant Campbell.  The agent, Kelly, claimed to be working

for a New York  organization that was looking for a steady source

of  P2P  to  be  used  in  the  manufacture  of  methamphetamine.

Campbell agreed to set up a laboratory.

      On February 10,  1993, Kelly met  Campbell at a  laboratory

that  had been  set  up in  a  home  in Cranston,  Rhode  Island.

Campbell  delivered  a  small  amount of  a  substance  that  was

supposed to be P2P, but testing showed that it was not.  Campbell

indicated to Kelly that the negative results were due to  his use

of  an alternative  manufacturing  method designed  to avoid  the

distinctive  odor  associated  with  the  traditional  method  of

manufacturing  P2P.  A  second sample  delivered about  two weeks

later, manufactured by the traditional method, did contain P2P.

     In  March, Campbell  moved  the lab  to  a new  location  in

Providence,  and Kelly  was  introduced to  Campbell's associate,

                               -2-

Harold  Farrell,  who  said  that  he  would  be  responsible for

delivering  the P2P  from that  point on.   Farrell  indicated to

Kelly  that 100  gallons of  P2P would  be manufactured.   During

March and  April, six separate deliveries  of mixtures containing

P2P were made to Kelly by either Farrell alone or by both Farrell

and Campbell.  An additional seven deliveries were determined not

to contain any P2P.

     Campbell,   Farrell  and  two   laboratory  assistants  were

arrested on May  26, 1993.  A DEA chemist  testified that when he

entered  the  laboratory that  day  he  observed active  chemical

reactions consistent with the manufacture  of P2P, and also found

in the lab all of the chemicals necessary to produce P2P.

     A federal grand jury originally charged Campbell and Farrell

in an eighteen-count indictment.   Seven distribution counts were

dismissed  after laboratory  analysis  showed  that the  mixtures

involved in those deliveries tested negative  for the presence of

controlled substances.  Farrell pleaded guilty to ten counts, and

was sentenced to ten concurrent terms of 48 months' imprisonment.

     A redacted indictment was filed at the outset of  Campbell's

trial, charging him with seven counts: conspiracy to manufacture,

distribute  and  possess  with   intent  to  distribute  P2P,  in

violation  of  21  U.S.C.      841(a)(1)  and  846  (count  one);

knowingly and intentionally manufacturing  P2P, in violation of  

841(a)(1), (b)(1)(C),  and 18 U.S.C.   2 (count two); maintaining

a place for the purpose  of manufacturing P2P, in violation of   

856 (count  three); knowingly and  intentionally distributing P2P

                               -3-

on three dates in February, March and April 1993, in violation of

   841(a)(1), (b)(1)(C), and 18  U.S.C.   2  (counts four through

six); and conspiracy to manufacture methaqualone, in violation of

  846 (count seven).

     Campbell's defense was that he never intended to manufacture

P2P, but  instead sought  to mislead  his  customer, Kelly,  into

purchasing  lawful chemical  substances.   He  testified that  he

hoped to  finance legitimate  business interests with  money made

from the sale of these substances.  He claimed that  the presence

of P2P in some of the deliveries was inadvertent.

     Following  eight  days of  trial,  the  jury found  Campbell

guilty on counts one through six, the P2P counts, and not  guilty

on  count seven,  the methaqualone  count.   He was  sentenced to

concurrent  288-month  terms of  imprisonment  on  all but  count

three, and to a concurrent 240-month term (the statutory maximum)

on that count.  This appeal followed.

                  II.  Challenges to Conviction                                                         

     We address Campbell's several claims in turn.

     (1)  "Detectable" Quantity of P2P                                                

     Campbell makes several arguments that all reduce essentially

to  the claim that his conviction was unlawful because the amount

of  P2P confiscated was too small.   As a starting point, we note

that the statutes contain no language setting  a minimum quantity

as a prerequisite for  prosecution.  See 21  U.S.C.   841  (a)(1)                                                  

("[I]t   shall  be   unlawful   for  any   person  knowingly   or

intentionally . .  . to manufacture, distribute, or  dispense, or

                               -4-

possess with  intent to  manufacture, distribute, or  dispense, a

controlled  substance . . .  .").  See also id.  at    846, 856.1                                                         

Ample caselaw further establishes that no specific quantity needs

to  be proven  for conviction.   See  United States  v. Restrepo-                                                                           

Contreras, 942 F.2d  96, 99 n.1 (1st Cir. 1991);  see also United                                                                           

States  v. Bounds, 985 F.2d 188,  193-94 (5th Cir. 1993);  United                                                                           

States v. Kwong-Wah, 966  F.2d 682, 685 (D.C. Cir.  1992) (citing                             

other cases).

     The amount of the controlled substance underlying a criminal

indictment typically becomes relevant  only at the penalty stage.

See  21  U.S.C.    841(b);  Kwong-Wah,  966  F.2d  at  685.   The                                               

Sentencing Guidelines  set penalties  based on weight,  and state

that the weights set  forth in the Drug  Quantity Table refer  to

"the entire  weight  of any  mixture  or substance  containing  a

detectable amount of the controlled substance."  U.S.S.G.   2D1.1

n.*.   Thus, any "detectable  amount" is sufficient  to trigger a

penalty.

     Taking this  scheme at face value,  Campbell's conviction is

rock  solid since no one  disputes that a  "detectable" amount of

P2P   was  obtained.     Campbell,   however,  claims   that  the

Constitution requires  a different  analysis when the  controlled

substance at  issue  is  a precursor  chemical  like  P2P,  whose

manufacture and  possession is  proscribed solely because  of its

relationship to another controlled substance (in the case of P2P,

                                                  

     1 Campbell  does  not  contest  that  P2P  is  a  controlled
substance.

                               -5-

either amphetamine  or methamphetamine).  See 21  U.S.C.   811(e)                                                       

(authorizing Attorney General to  place an immediate precursor in

the same schedule in  which the controlled substance of  which it

is an immediate precursor  is placed or in any  higher schedule).

Campbell maintains that a precursor  must be found in  sufficient

quantity to  be useable  in making  the  controlled substance  to

which it owes  its illegality.   Prosecuting  lesser amounts,  he

asserts, is outside  the scope of Congress' intent  in regulating

controlled substances  and an impermissibly vague  application of

federal drug laws.

     Whatever the merits of  such arguments in a case in  which a

totally unuseable  amount of a controlled  precursor chemical has

been seized, see United  States v. Ruff, 984  F.2d 635, 639  (5th                                                 

Cir. 1993),2  they  are unavailing  here.   The  defendant's  own

expert  testified  that  the   samples  delivered  in  this  case

contained  enough P2P  to  produce at  least  a small  amount  of

methamphetamine.3    Thus,  the  charged  conduct  fell  directly

within the  statutory goal of  controlling chemicals that  may be

used in the manufacture of a controlled substance.  See 21 U.S.C.                                                                 
                                                  

     2 The Court  in Ruff reversed  a defendant's conviction  for                                   
possession  of  P2P  with intent  to  manufacture methamphetamine
because  the only P2P possessed by the defendant -- trace amounts
that appeared to be  the residue from a manufacturing  process --
was not enough for manufacturing purposes.  984 F.2d at 639. 

     3  Dr. Suggs stated that the substances seized could be used
to  produce from  "one  or two"  methamphetamine  pills to  "many
dozens of pills,"  depending upon  the percentage of  P2P in  the
mixtures  and  the  method of  production.    He testified  that,
according to  his appraisal of  the government's data,  there was
between  eight percent and less than one percent P2P contained in
the samples.   

                               -6-

  802(23) (defining "immediate precursor").  We see no basis upon

which to  exclude small  amounts of  useable precursors  from the

statutory prohibition.

     Consequently,  we need  not  explore the  boundaries of  the

Congressional grant  of authority to  criminalize the manufacture

of precursor chemicals.   The  fact that Campbell  did produce  a

useable  amount of P2P also  is fatal to  his vagueness argument,

which rests upon the assertion that  he could not have known that

unuseable amounts of P2P would subject him to prosecution.4

     (2) Reasonable Doubt Instruction                                               

     As part  of its  reasonable doubt instruction,  the district

court  told  the  jury  that  "a  reasonable  doubt is  sometimes

described  as a fair doubt  based upon reason  and common sense."

Campbell contends  that this  phrase made the  court's reasonable

doubt  instruction  constitutionally  defective,   citing  United                                                                           

States v. Campbell,  874 F.2d 838 (1st Cir. 1989).   We disagree.                            
                                                  

     4 Indeed,  the vagueness  argument is entirely  inapplicable
here.  "[T]he void-for-vagueness doctrine  requires that  a penal
statute define the criminal  offense with sufficient definiteness
that ordinary  people can  understand what conduct  is prohibited
and  in   a  manner  that   does  not  encourage   arbitrary  and
discriminatory enforcement."   Kolender v. Lawson,  461 U.S. 352,                                                           
357  (1983) (quoted in Posters `N' Things, Ltd. v. United States,                                                                          
114   S.  Ct.  1747,  1754  (1994)).     The  statute's  absolute
prohibition  against  the  manufacture,  use  and  possession  of
controlled   substances  provides  an  explicit  warning  against
dealing with any quantity.                          
     Nor  does   the   Guidelines'  reference   to   "detectable"
quantities  render the scheme unduly vague.  The message is clear
that those who dabble in controlled substances will be subject to
prosecution  if  such  substances  are  found.    The  fact  that
increasingly   sophisticated   technology  permits   increasingly
smaller  amounts  to  be detectable  presents  no  constitutional
vagueness  problem; it  simply means  that the  opportunities for
violating the law without being caught are decreasing.

                               -7-

In  Campbell, we  rejected a  defendant's attack  upon reasonable                      

doubt  instructions given at his trial, but also said that courts

should avoid equating reasonable  doubt with fair doubt.   Id. at                                                                        

842-43.  Here, the court spoke of a fair doubt "based upon reason

and  common sense."   Since  a reasonable  doubt may  be properly

described as a doubt based on reason, Victor v.  Nebraska, 114 S.                                                                   

Ct.  1239,  1243  (1994), the  concept  of  reasonable doubt  was

present in the very formulation under  attack.  We do not believe

the jury  would have understood  use of the  additional adjective

"fair" to have altered the correct meaning.

     Moreover,  the court used the term "fair doubt" but once; it

used the  term "reasonable doubt"  no fewer  than fifteen  times.

For example, the court instructed the jury that the defendant "is

presumed  innocent unless  and  until the  Government proves  him

guilty beyond a reasonable  doubt" and that "in order  to convict

the  Defendant of  any of  these charges,  the Government  has to

prove  all of  the elements  applicable to  that charge  beyond a

reasonable  doubt."  Taking the  instructions as a  whole, we are

convinced that the  jury was  properly advised of  the very  high

degree  of confidence  in  Campbell's guilt  needed  in order  to

convict.5  We see no reasonable  likelihood that use of the  term

                                                  

     5  Indeed, our  determination  that  Campbell's rights  were
unimpaired  by this  instruction is  reinforced by  his counsel's
treatment  of this issue at trial.  Counsel initially objected to
use of  the term "fair doubt,"  but the next day,  when the court
asked  for proposed clarifying language  to read to  the jury, he
did  not offer  any.   While  we need  not treat  this as  formal
waiver,  it  confirms  our   view  that  use  of  the   term  was
insignificant here.

                               -8-

here led the jury to apply a constitutionally deficient standard.

See id. at 1243.                 

     (3) Cross-Examination of Expert Witness                                                      

     Campbell next contends that the court erred in allowing only

his  attorney, rather  than  him personally,  to cross-examine  a

government  expert  witness.   A  defendant  has  a  right to  be

represented by counsel, Gideon v. Wainwright,  372 U.S. 335, 344-                                                      

45 (1963), or to proceed pro  se, Faretta v. California, 422 U.S.                                                                 

806,  819-20 (1975),  but  does not  have  the right  to  "hybrid

representation" -- choosing those portions of the trial he wishes

to conduct and leaving the rest to counsel.  McKaskle v. Wiggins,                                                                          

465  U.S.  168,  183 (1984).    This does  not  mean  that hybrid

representation  is  forbidden;  rather,  "it is  to  be  employed

sparingly  and,  as a  rule, is  available  only in  the district

court's  discretion."   United States  v. Nivica, 887  F.2d 1110,                                                          

1121 (1st Cir. 1989).   Stressing the highly technical  nature of

the  expert's testimony, Campbell  argues that he,  far more than

his lawyer,  possessed  the scientific  expertise  necessary  for

effective cross-examination.

     We  see no abuse of discretion in the trial judge's decision

to the contrary.   The court found  that, while defendant  was an

expert  in  chemistry,  defense counsel  more  effectively  could

elicit  the  technical  testimony  in  a  fashion that  would  be

intelligible  to the  jury.   Moreover, the  court took  pains to

accommodate Campbell's request.   Defense counsel  cross-examined

the expert thoroughly, frequently  conferring with Campbell as he

                               -9-

went.  At the close of redirect testimony, the court specifically

asked the defense if it needed further time to confer, ostensibly

to  determine  whether to  conduct recross-examination,  and both

defense counsel  and Campbell personally informed  the court that

they  were  "all  set."   In  sum,  the  district court  balanced

Campbell's  interest in  bringing his  knowledge of  chemistry to

bear on the cross-examination  of an important government witness

with  its responsibility  for the  orderly administration  of the

trial.  It exercised its discretion quite appropriately.

                  III. Challenges to Sentencing                                                         

     Campbell  claims that the  district court over-sentenced him

in a  variety of  ways.6  After  reviewing each  of these  claims

with care, we have  concluded, for the reasons that  follow, that

all are either legally or factually flawed.7

       (1) Calculation of Offense Level                                                 

     As noted earlier,  see Section II  (1) supra, sentences  for                                                           

controlled substance  convictions are  linked to the  quantity of
                                                  

     6  The  November  1993  edition of  the  federal  sentencing
guidelines applies to this case.   See United States v. Muniz, 49                                                                       
F.3d  36, 39 n.3  (1st Cir. 1995).   Unless  otherwise noted, all
references are to that version.

     7  In  an  easily  resolved  claim,  Campbell  contests  the
district court's imposition of  a two-level enhancement for abuse
of his special skill as a chemist.  This enhancement is indicated
when a defendant  "used a special  skill . .  . in a manner  that
significantly facilitated  the commission  or concealment  of the
offense."   U.S.S.G.    3B1.3.   Those  possessing the  requisite
special  skills include  "pilots, lawyers,  doctors, accountants,
chemists,  and  demolition  experts."   Id.  at  comment.   (n.2)                                                     
(emphasis added).  Thus, there  is no abuse of discretion in  the
court's  conclusion  that Campbell's  near  Ph.D.  training as  a
chemist facilitated his commission  of the crime of manufacturing
the chemical P2P.

                               -10-

drugs for which the  defendant is found responsible.   See United                                                                           

States v. Muniz, 49 F.3d 36, 39 (1st Cir. 1995).  Campbell argues                         

that the district court made two crucial errors  in using a total

of  5,628.1  milliliters of  P2P  to calculate  his  base offense

level: (1) it wrongly  included the total weight of  the mixtures

containing P2P, rather  than looking  only to the  actual P2P  in

those mixtures, and  (2) it  wrongly included the  weight of  the

mixtures that tested negative for P2P.  We consider each of these

assertions in turn.

     Total weight.  The defendant's argument that only the actual                           

amount of P2P should  be considered is based on a  1993 amendment

to the commentary that follows the applicable guideline, U.S.S.G.

  2D1.1.   The guideline states that, unless otherwise specified,

"the  weight of  a controlled  substance set  forth in  the table

refers  to   the  entire  weight  of  any  mixture  or  substance

containing a detectable amount of the controlled substance."    2

D1.1(c)  (Drug  Quantity)  n.*.    The  commentary  provides,  in

relevant part, that:

     [m]ixture or substance does not include materials  that
     must be separated from  the controlled substance before
     the controlled substance can be used.  Examples of such
     materials     include     the    fiberglass     in    a
     cocaine/fiberglass  bonded  suitcase,   beeswax  in   a
     cocaine/beeswax statue, and waste water from an illicit
     laboratory used to manufacture a controlled substance.

  2D1.1(c), comment. (n.1).   In promulgating the amendment,  the

Sentencing  Commission  sought  to  resolve  a  conflict  in  the

circuits  "regarding   the  meaning  of  the   term  `mixture  or

substance,' as used in    2D1.1 by expressly providing  that this

                               -11-

term does not include portions of a drug mixture that  have to be

separated  from the  controlled substance  before the  controlled

substance can be used."  U.S.S.G. App. C, amend. 484.  See United                                                                           

States   v.  Killion,  7  F.3d   927,  932-33  (10th  Cir.  1993)                              

(describing conflict and citing cases).8

     The  commentary  and  explanation  make it  clear  that  the

district court properly  considered the total  weight of the  P2P

mixtures.    The  commentary  excludes only  materials  that  are

unusable or  unmarketable, such  as those  used to  transport the

controlled substance, see, e.g., United States v. Mahecha-Onofre,                                                                          

936  F.2d 623, 625-26 (1st Cir. 1991); United States v. Palacios-                                                                           

Molina, 7 F.3d 49,  51-54 (5th Cir.  1993), or waste products  of                

the  drug manufacturing  process  that are  discarded before  the

controlled  substance is  put into  the distribution  chain, see,                                                                          

e.g., United States  v. Johnson,  999 F.2d 1192,  1194 (7th  Cir.                                         

1993).    The  mixtures in  this  case  did  not contain  surplus

materials that needed to be separated from the P2P  before it was

useable.  Both the defendant's and government's experts testified

that  methamphetamines  may  be  made from  such  mixtures,  and,

indeed,  the  mixtures  themselves  were  the  products  sold  by

Campbell to Kelly.  See Palacios-Molina,  7 F.3d at 54 ("[I]t  is                                                 

                                                  

     8  This  circuit  had  held  that  the weight  of  unusable,
unmarketable materials may  be included for  sentencing purposes.
See, e.g.,  United States v. Mahecha-Onofre, 936 F.2d 623, 625-26                                                     
(1st Cir. 1991)  (entire weight of suitcases  composed of cocaine
bonded chemically with acrylic  suitcase material minus all metal
parts was  includable for sentencing purposes);  United States v.                                                                        
Restrepo-Contreras,  942 F.2d 96,  99 (1st Cir.  1991) (proper to                            
include weight of statues made of cocaine and beeswax). 

                               -12-

the amount  of th[e]  commodity  trafficked that  counts.").   As

such,  the  non-P2P materials  in  these  mixtures were  akin  to

cutting  agents or  impurities,  not waste  products.9   Thus, in

these circumstances,  the  guideline provides  for  counting  the

total weight of the liquids containing P2P.10

     Negative mixtures.   Campbell and Farrell  delivered a total                                

of 4007.1 milliliters of substances that turned out to contain no

detectable  amounts of  P2P.   The  district court  included this

amount in calculating Campbell's offense level based on a finding

that  Campbell  "conspired to  manufacture  and  to possess  with

intent to distribute all P2P  whether it turned out to be  P2P or

                                                  

     9 Defendant cites United  States v. Mimms, 43 F.3d  217 (5th                                                        
Cir. 1995) (per curiam),  in support of his contention  that only                                
the  actual P2P should  be counted.  The  court in Mimms remanded                                                                  
for  further fact  findings  after concluding  that the  district
court had  misinterpreted expert testimony concerning  the amount
of P2P contained in three containers holding about 32 pounds of a
slurry-liquid substance.  The  district court erroneously thought
the expert had stated  that 20 percent of the entire  exhibit was
P2P when,  in fact, the  expert had indicated that  20 percent of
the  liquid  poured from  the  three containers  (at  most, 91.55
grams) was P2P.  The Fifth Circuit's discussion, somewhat sketchy
in this  per  curiam opinion,  suggests that  the district  court                              
should have used the weight of only the 20 percent  of the liquid
that was P2P.
     Nothing in  the  opinion,  however,  indicates  whether  the
liquid  mixture containing the P2P was useable or marketable.  It
was described as  resulting from  "a reaction mixture."   Id.  at                                                                       
220.   We therefore view Mimms as distinguishable from this case,                                        
where testimony showed  the entire substance  to be both  useable
and marketable.   See also  United States v.  Towe, 26  F.3d 614,                                                            
616-17  (5th  Cir.  1994)  (per  curiam)  (improper  to  sentence                                                 
defendant based  on total  weight  of mixture  containing P2P  if
mixture contained waste products).

     10 Because the offense  level calculation properly took into
account the total quantity of the mixtures, we reject defendant's
claim that the  district court  erred in denying  his motion  for
funds to analyze the concentrations of P2P in the mixtures.

                               -13-

not  or  whether  it turned  out  to be  a  mixture  or substance

containing only relatively small amounts of P2P."

     This approach to drug quantity  is proper.  The span of  the

conspiracy charged  in  the indictment  encompassed all  fourteen

deliveries, including the seven that ultimately tested  negative.

The guidelines state, in relevant part:

          If the  offense involved  both a substantive  drug
     offense  and an  attempt or  conspiracy (e.g.,  sale of
     five  grams  of  heroin  and  an  attempt  to  sell  an
     additional  ten grams  of  heroin), the  total quantity
     involved shall be aggregated  to determine the scale of
     the offense.

U.S.S.G.     2D1.1,  comment. (n.12).    The  same  evidence that

permitted  the  jury to  find,  beyond a  reasonable  doubt, that

Campbell intended  to produce  P2P supported the  court's finding

that  each delivery, regardless of its actual P2P content, was an

intended  part  of  the charged  scheme.    See  supra at  2-3.11                                                                

Under  the  guideline  provision  quoted above,  such  a  finding

requires  inclusion  of  the  negative  substances  in  the  drug

quantity calculation.   See United States v. Youngpeter, 986 F.2d                                                                 

349, 354 (10th Cir.  1993) (where effort to produce six pounds of

methamphetamine  produced  only  one because  of  "inept  cooking

ability,"  full  amount intended  is counted).12   Cf.  Muniz, 49                                                                       
                                                  

     11 The district court's  sentencing findings, of course, may
be  based on  the  lower preponderance-of-the-evidence  standard.
United States v. Legarda, 17  F.3d 496, 499 (1st Cir. 1994).   We                                  
review   its findings of fact at sentencing under the deferential
clearly erroneous standard.  Muniz, 49 F.3d at 41.                                            

     12 Youngpeter involved U.S.S.G.   2D1.4, which provided that                            
if the defendant  is convicted of  a conspiracy or an  attempt to
commit any controlled substance  offense, the offense level shall
be the  same "as if the  object of the conspiracy  or attempt had

                               -14-

F.3d  at 39 (if  defendant had either  the intent or  capacity to

deliver  the full amount of drugs under negotiation in an aborted

narcotics transaction, then that amount must be included); United                                                                           

States  v. White,  888  F.2d  490,  499  (7th  Cir.  1989)  ("The                          

Guidelines  treat   success  and  failure,   conviction  and   no

conviction,alikeindrugcases,solongastheamountsareascertainable.")

     We  therefore   detect  no  error  in   the  court's  basing

Campbell's sentence on  the full amount of the  liquids delivered

during the course of the conspiracy.

     (2) Enhancement for Obstruction of Justice                                                         

     Campbell  next  contests  the  imposition  of   a  two-level

enhancement for obstruction of justice, which was based  upon the

court's finding that  he had committed  perjury.  The  guidelines

specifically  list  perjury  as  a  trigger  of  the  obstruction

enhancement.  U.S.S.G.   3C1.1 comment., (n.3(b)).  And the court

clearly applied the correct  legal test for perjury:  whether the

defendant   intentionally  gave  false   testimony  concerning  a

material matter.  See United States v. Dunnigan, 113 S. Ct. 1111,                                                         

1116 (1993);  United States v.  Matiz, 14  F.3d 79, 84  (1st Cir.                                               

1994).  Thus, the only basis for disturbing the enhancement is if

the  fact finding  of  perjury were  clearly  erroneous.   United                                                                           

States v. Tracey, 36 F.3d 199, 202 (1st Cir. 1994).                          

     The court based its finding on Campbell's testimony at trial

and a three-day sentencing  hearing, during which he consistently

                                                  

been completed."  That section later was subsumed within   2D1.1.
See U.S.S.G. App. C, amend. 447.                

                               -15-

maintained that the  P2P in  the mixtures he  delivered had  been

produced  by accident; his true intent, he maintained, was not to

produce any  P2P, but to  deceive his  purchasers into  believing

they  were receiving P2P.   The court made  express fact findings

supporting  its perjury  determination at  the conclusion  of the

sentencing  hearing,  noting  that  a number  of  factors  belied

Campbell's  story.    First,   it  found  incredible   Campbell's

contention  that he was attempting to deceive individuals whom he

believed to  be New York-based narcotics  traffickers, because he

had no means  of protecting himself when they found out that they

had been swindled.   Second, the court found it  implausible that

he  would have told his co-conspirator  that the substances being

delivered were 85%  P2P, as  he admitted he  had, if he  believed

they contained  no P2P at all.   Third, the court  found that the

complexity   and  sophistication   of  the   laboratory  Campbell

established supported the conclusion  that he intended to produce

P2P, not,  as he claimed,  to deceive one  of the  purchasers who

obviously had  no experience in  chemistry or P2P  production and

could have  been deceived  by a  far less  elaborate setup.   The

court  went on  to find  that, at  several points,  Campbell gave

testimony at his sentencing hearing that was facially implausible

and contradictory.

     In  short,   after  reviewing   the  trial   and  sentencing

transcripts, we  find the  court's conclusion that  Campbell gave

deliberately false testimony to be amply supported in the record.

Since  the false testimony  was relevant to  whether he possessed

                               -16-

the required mental state  for the crime  and to the severity  of

sentence, it was obviously  material.  See Matiz,  14 F.3d at  84                                                          

(court  of  appeals  can  make materiality  determination  absent

express district court finding).  Thus, we affirm the obstruction

enhancement.

     (3) Upward Departure in Criminal History                                                       

     Campbell also takes issue with the  upward adjustment of his

Criminal   History   Category   (CHC)  based   on   the   court's

determination  that his original CHC  did not account  for all of

his prior criminal activity, and that Campbell was likely to be a

recidivist.   First, in a single sentence without any citation to

legal  authority, he  contends that  the court  gave insufficient

notice of its intent to depart, and of its reasons for departing.

By  failing  to  develop  this  point  adequately,  Campbell  has

forfeited it.   United States v. Fahm, 13 F.3d  447, 450 n.2 (1st                                               

Cir. 1994).13   His  broader claim  that the  court erred  in its

departure, while properly before us, gives him no greater succor.

     In  general, we use a three-part inquiry to assess a court's

decision  to depart:  "first, are the  circumstances of  the case

sufficiently unusual to justify departure; second, do the relied-

upon  factual circumstances  actually  exist; and  third, is  the

departure  reasonable."  United States v. Parkinson, 44 F.3d 6, 9                                                             

(1st Cir. 1994) (citations  omitted).  There is no  question that

                                                  

     13  We  note that  the argument  had  little promise  in any
event, for the presentence report and the government's sentencing
memorandum  notified Campbell  of  the grounds  ultimately relied
upon by the court for its upward departure.

                               -17-

the  circumstances here are of a type that may warrant departure.

See U.S.S.G.   4A1.3,  p.s. (expressly authorizing departure when             

"reliable  information  indicates   that  the   [CHC]  does   not

adequately  reflect  the  seriousness  of  the  defendant's  past

criminal conduct or the likelihood that the defendant will commit

other crimes"); accord Fahm, 13 F.3d at 450.                                     

     We review the court's factual findings  for clear error, and

we give  considerable  deference to  its  "judgment call"  as  to

whether those facts warrant the departure.  Id. at 450-51.  Here,                                                         

the court made several independent findings, any one of which was

sufficient  to trigger  the  adjustment.   The  court found  that

Campbell had  engaged in assorted  criminal conduct that  had not

been  included in  his CHC,  including manufacturing  and selling

grignard  reagents after learning  that they were  being used for

illegal purposes  and making deliveries of PCP (commonly known as

angel dust)  in addition to a  delivery in 1983 for  which he was

convicted.   The basis for both of these findings were admissions

by  Campbell himself, hardly the stuff of clear error.  Moreover,

based on  the fact  that  Campbell committed  the instant  crimes

shortly after being  released from a significant  prison term for

similar conduct, and on the court's finding that he had displayed

a complete lack  of contrition or remorse during the proceedings,

the  court  concluded that  he was  likely  to return  to similar

criminal activity  upon his release.   The court's  fact findings

were  not clearly  erroneous,  and  we  see  no  basis  here  for

disturbing  the   court's  judgment  that   an  enhancement   was

                               -18-

indicated.   Finally, in light of the multiple grounds upon which

the  enhancement was based, we can hardly  say that the amount of

the enhancement, from CHC III to CHC IV, was unreasonable.

     (4) The 416 vs. 75 Multiplier                                            

     Campbell claims that the district  court erred by using  the

wrong  multiplier to  convert  the weight  of  the P2P  into  its

equivalent  marijuana weight.   Deriving  a marijuana  weight was

necessary  because  the Drug  Quantity  Table  in the  sentencing

guidelines lists offense levels for only the most common types of

controlled substances.  To determine the appropriate sentence for

crimes involving  less common  substances, such  as P2P,  a judge

must calculate their marijuana equivalent.

     Drug Equivalency  Tables  are  provided  for  this  purpose.

According to the relevant table, one gram of P2P is equivalent to

416  grams of  marijuana  "when  possessed  for  the  purpose  of

manufacturing methamphetamine."  "[I]n  any other case," one gram

of P2P is equivalent to 75 grams of marijuana.

     The district  court selected  the 416 multiplier  because of

its  fully supportable finding that Campbell knew that the P2P he

was  making was  intended ultimately  to be  used to  manufacture

methamphetamine.   Campbell,  however,  argues  that  the  higher

multiplier  applies  only  when   P2P  possessors  also  are  the

methamphetamine manufacturers, since only  then would a defendant

in  fact possess  the  P2P  "for  the  purpose  of  manufacturing

methamphetamine."

                               -19-

     Although such an  interpretation seems technically  possible

given the language of the  provision, closer analysis reveals its

flaw.   The  government  suggests that  the provision  reflects a

judgment by the  Sentencing Commission to attach a higher penalty

to  the most  serious possession  of P2P  -- for  the purpose  of

manufacturing methamphetamine -- as distinguished from possession

of  P2P  for  use in  making  amphetamine  or possession  without

knowledge of its intended  use.  According to the  government, an

individual  making   P2P  destined   for  use   in  manufacturing

methamphetamine is thus subject to the 416 multiplier, whether or

not   that   person   actually   intended   to  manufacture   the

methamphetamine.

     While  there is no caselaw on point,  the history of the P2P

listings in  the  equivalency table  supports  this view  of  the

provision's  reach.     Before  November  1989,   those  listings

contained  different  conversion   amounts  for  P2P   explicitly

depending  upon whether the P2P was an amphetamine precursor or a

methamphetamine precursor.   See  U.S.S.G. App. C,  amend. 125.14                                          

An  amendment to the guidelines at that time changed the language

to its  present form,  without any accompanying  explanation that

the revision was  meant to change the  basic reason for  the two-

tiered approach to P2P  sentencing.  See id.  We  therefore think                                                      
                                                  

     14  The earlier  version of the  table stated that  "1 gm of
Phenylacetone/P2P (amphetamine precursor)"  equalled 0.375  grams
of  cocaine  or  0.075  grams  of   heroin  and  that  "1  gm  of
Phenylace[t]one/P2P  (methamphetamine precursor)"  equalled 0.833
grams  of cocaine  or 0.167 grams  of heroin.   U.S.S.G.  App. C,
amend. 125.   A later  amendment changed the  cocaine and  heroin
references to amounts of marijuana.  Id. at amend. 396.                                                  

                               -20-

it  evident that no substantive change was intended, and that the

two multipliers  continue to  reflect a judgment  that possessing

P2P linked  to  the  manufacture  of methamphetamine  is  a  more

serious crime than possessing it in other circumstances.15 

     Although the new language  left room for Campbell's argument

here,16   the   legislative  history   satisfies   us  that   the

Sentencing Commission intended that a defendant who possesses P2P

for  the ultimate  purpose  of  manufacturing methamphetamine  is

subject  to the  higher  multiplier, regardless  of who  actually

makes  the methamphetamine.   The  district court's  finding that

Campbell possessed the P2P for that purpose is unassailable.

                          IV. Conclusion                                                  

     Having  carefully considered each of the defendant's claims,

we  are unable  to detect  any reversible  error in  the district

court's  conduct of the trial or its decisions on sentencing.  We

wish  to note, however, our sense that  the sum of the parts here

is  a whole  that  is contrary  to the  age-old wisdom  that "the

punishment should  fit the crime."  Campbell, who is now 46, will

serve  24 years in prison for --  at base -- producing a quantity

of  P2P  that  would  have allowed  manufacture  of  very  little

                                                  

     15 Trial  testimony established  that P2P has  no legitimate
commercial use, and typically is used only to make amphetamine or
methamphetamine.

     16 We  note that  Campbell's alternative reading  could have
been  avoided with a slight change in phrasing: rather than "when
possessed for the purpose of manufacturing  methamphetamine," the
provision could have provided that the 416 multiplier  applied if
the  P2P  was  possessed  "with  intent  that  it  be  used  for"
manufacturing methamphetamine.

                               -21-

methamphetamine.   Under  Congress's  sentencing  regime, we  are

obliged  to  endorse this  harsh result.    See United  States v.                                                                        

Jackson, 30  F.3d  199,  204-05  (1st Cir.  1994)  (Pettine,  J.,                 

concurring) (pursuant to guidelines' "mechanical sentencing," 40-

year-old defendant  must  serve "de  facto life  sentence" of  27

years).

     Accordingly, the  district court's  judgment is affirmed  in                                                                           

all respects.                       

                               -22-